             Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 1 of 10



                                                                          Hon. Ronald B. Leighton
 1

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10
      FREEDOM FOUNDATION, a Washington              )
      State Nonprofit Corporation,                  )     Civil Action No. 3:18-cv-05548-RBL
11                                                  )
                           Plaintiff,               )
12
                                                    )     FIRST AMENDED COMPLAINT
13                         v.                       )       FOR DECLARATORY AND
                                                    )         INJUNCTIVE RELIEF
14    WASHINGTON DEPARTMENT OF                      )
      ECOLOGY, a Washington State Agency;           )
15
      SANDI STEWART, in her official capacity       )
16    as Director of Human Resources for the        )
      Washington Department of Ecology,             )
17                                                  )
                           Defendants.              )
18

19
     Freedom Foundation hereby files this Complaint against Defendant and alleges as follows:
20
                                          INTRODUCTION
21
     1.     This civil rights action seeks to vindicate Freedom Foundation’s freedom of speech
22
     guaranteed by the First Amendment to the United States Constitution. The Washington
23
     Department of Ecology violated that right in December 2017 by prohibiting Freedom Foundation
24
     from handing out leaflets in the Department’s public lobby because Ecology disapproved Freedom
25
     Foundation’s message. The Department continues to violate those rights by maintaining an on-
26

27

28
     FIRST AMENDED COMPLAINT - 1                                               Pacific Legal Foundation
                                                                            255 S. King Street, Suite 800
                                                                              Seattle, Washington 98104
                                                                                          (916)419-7111
                Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 2 of 10




 1   going policy that excludes Freedom Foundation canvassers from the public areas in Department
 2   headquarters while allowing advocacy and expression from other outside organizations.
 3                                    JURISDICTION AND VENUE
 4   2.      This case is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. §§ 2201 and
 5   2202.
 6   3.      This Court has subject matter jurisdiction based on 28 U.S.C. §§ 1331 and 1343(a)(3)
 7   and (4).
 8   4.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b) and intradistrict
 9   assignment to the Tacoma federal district court is proper under LCR 3(e)(1) because all relevant
10   events occurred in Thurston County, Washington.
11                                              PARTIES
12   5.      The Freedom Foundation is a 501(c)(3) nonprofit organization with offices in Washington,
13   Oregon, and California.
14   6.      The Washington Department of Ecology is a Washington State agency headquartered in
15   Lacey, Washington. Sandi Stewart is the human resources director for the Washington Department
16   of Ecology.
17                                    FACTUAL BACKGROUND
18   7.      Freedom Foundation was founded in 1991 as the Evergreen Freedom Foundation. Its
19   mission is to advance individual liberty, free enterprise, and limited, accountable government. Its
20   work includes public advocacy, research, canvassing, and litigation.
21   8.      The clash between constitutional rights and compulsory unionization is Freedom
22   Foundation’s highest priority.
23   9.      Freedom Foundation employs canvassers who seek to inform public-sector workers of their
24   right to opt out of the political portion of union dues. These canvassers visit government offices
25   and other locations throughout the year as part of various information campaigns.
26

27

28
     FIRST AMENDED COMPLAINT - 2                                                  Pacific Legal Foundation
                                                                               255 S. King Street, Suite 800
                                                                                 Seattle, Washington 98104
                                                                                             (916)419-7111
              Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 3 of 10




 1   10.     As part of Freedom Foundation’s canvassing activities, Freedom Foundation has sent one
 2   to two canvassers dressed in Santa costumes to state agency buildings during the month of
 3   December, beginning in 2015.
 4   11.     Freedom Foundation canvassers have met with occasional resistance from the public-sector
 5   union and government officers while performing these activities.
 6   12.     In December 2015, canvassers visited the Department of Ecology, the Department of
 7   Enterprise Services, the Department of Natural Resources, the Department of Labor & Industries,
 8   and Washington’s Lottery.
 9   13.     Canvassers in 2015 met with resistance at the Department of Ecology, the Department of
10   Natural Resources, and the Department of Enterprise Services.
11   14.     On December 15, 2015, two Freedom Foundation canvassers entered the lobby of the
12   Department of Enterprise Services. The building manager told them that they had to leave. The
13   Freedom Foundation staff stated they believed they had a right to hand out information in the
14   public areas of the building. The building manager then called 911. An Olympia police officer and
15   a State Patrol officer soon arrived, and the officers confirmed that the Freedom Foundation
16   employee could leaflet inside the building.
17   15.     Around the same time, a Freedom Foundation canvasser dressed as Santa Claus visited the
18   Department of Natural Resources. He was asked to leave the cafeteria, but he declined to leave the
19   building entirely. Washington State Patrol officers once again arrived and agreed that Santa could
20   stay and leaflet.
21   16.     Around the same time, a Freedom Foundation canvasser in holiday attire also visited the
22   Department of Ecology. The front desk informed Santa that he could distribute his handouts in the
23   lobby, and a security guard told him that he could enjoy access to the whole building if he signed
24   in. After learning that Santa would be handing out information contrary to the union’s interests,
25   however, the security guard escorted Santa from the building, stating: “We have a good
26   relationship with our union and they don’t want you here.”
27

28
     FIRST AMENDED COMPLAINT - 3                                                 Pacific Legal Foundation
                                                                              255 S. King Street, Suite 800
                                                                                Seattle, Washington 98104
                                                                                            (916)419-7111
              Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 4 of 10




 1   17.    The Freedom Foundation Santa contacted the Foundation’s staff attorneys, who drove to
 2   the Department. After the Freedom Foundation attorneys spoke with the security guard, the guard
 3   allowed Santa to enter the lobby and other areas accessible to the public to leaflet, and Ecology
 4   employees invited him to join a lunch party, where he explained the right to opt out.
 5   18.    The Freedom Foundation’s 2015 holiday canvassing at the Department of Labor &
 6   Industries and Washington’s Lottery occurred outside, although the Department of Labor &
 7   Industries informed Freedom Foundation that they could leaflet inside if they wished.
 8   19.    In 2016, the Freedom Foundation continued the holiday canvassing tradition in Oregon,
 9   but not in Washington.
10   20.    In 2017, Freedom Foundation again engaged in holiday canvassing in Washington. One or
11   two Freedom Foundation employees, dressed in holiday costumes, visited the Department of
12   Ecology, the Department of Transportation, the Parks and Recreation Commission, and the Social
13   and Health Services Department, among other locations in Olympia.
14   21.    About a week prior to Freedom Foundation’s visit to Ecology, on November 30, 2017, the
15   Washington Federation of State Employees (WFSE) held an event in the Ecology lobby area from
16   10:00 a.m. to 2:00 p.m. An email sent earlier that morning from the union (Exhibit 1) described
17   the event:
18
            We need to talk with you about about impending National Right to Work for all
19          public employees, what it means for our future, and how we can fight back to
            protect working people through our 100% union campaign. 100% union members
20          will be entered into a drawing to win 1 of 3 $25 gift cards.
21
            We are also launching a campaign at Ecology to address pay inequity for
22          Environmental Specialists. According to the last salary survey, Environmental
            Specialists are paid more than 27% below market rate. We have a petition that we
23          need your support on that asks ECY management to address this pay inequity in the
            next round of bargaining in order to ensure the stability and integrity of Ecology’s
24
            mission. We will also be using these petitions to make a collective bargaining
25          proposal to our union’s negotiations team.

26
     22.    In addition to the November 30 union meeting, Freedom Foundation learned that someone
27
     had posted pictures in Ecology’s lobby displaying portrait-style photos of several individuals
28
     FIRST AMENDED COMPLAINT - 4                                                  Pacific Legal Foundation
                                                                               255 S. King Street, Suite 800
                                                                                 Seattle, Washington 98104
                                                                                             (916)419-7111
                Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 5 of 10




 1   above a caption stating, “These people want to know your birthday” and “right to work.” Upon
 2   information and belief, the pictured individuals were Freedom Foundation employees.
 3   23.       Around the same time as the union’s lobby event, Freedom Foundation scheduled holiday
 4   canvassing for early December and notified the Washington State Patrol of their canvassing plans.
 5   Freedom Foundation canvassers also spoke with security or human resources at each location prior
 6   to canvassing.
 7   24.       On December 1, 2017, Freedom Foundation employee Matthew Hayward requested an
 8   appointment to meet with the head of human resources, Sandi Stewart. On December 7,
 9   Mr. Hayward held a scheduled meeting over the phone with Ms. Stewart.
10   25.       At the meeting, Ms. Stewart informed Mr. Hayward that Ecology would not allow Freedom
11   Foundation to leaflet anywhere in the building. Ms. Stewart referenced policies that allegedly
12   would not permit Freedom Foundation’s use of the lobby for leafletting, although she did not
13   provide a citation to such policies or describe them in detail. Mr. Hayward asked Ms. Stewart to
14   provide him with a copy of the policy that allegedly forbade Freedom Foundation’s leafletting
15   activity in the public areas of the building.
16   26.       The following day, Ms. Stewart sent an email referencing “Policy 14-10” as the primary
17   authority that forbade Freedom Foundation’s planned activity. She attached a PDF copy of the
18   policy.
19   27.       “Administrative Policy 14-10” is part of chapter 14, “Facilities and Vehicles,” in a
20   Department of Ecology manual (Exhibit 2). The policy’s purpose is “to establish standards for
21   using Ecology facilities that will accomplish the following:
22
           •   Ensure outside agencies/visitors are treated fairly and consistently when visiting
23             Ecology facilities.
           •   Ensure parking is managed so building occupants and clients have adequate parking
24
               space.
25         •   Ensure facilities are properly secured during meetings and events occurring on-site.
           •   Ensure compliance with Ecology Policy 15-01, Prohibiting Private Use of State
26
               Resources.”
27

28
     FIRST AMENDED COMPLAINT - 5                                                     Pacific Legal Foundation
                                                                                  255 S. King Street, Suite 800
                                                                                    Seattle, Washington 98104
                                                                                                (916)419-7111
              Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 6 of 10




 1   The policy applies when anyone requests use of Ecology owned or leased facilities.
 2   28.    Subsection 2 of 14-10 has a heading that states, “Visitors May Not Use Ecology Facilities
 3   to Promote or Conduct Commercial Enterprise.” The rule goes on to say, “Visitors also may not
 4   use Ecology facilities to promote or solicit for an outside organization or group. The only
 5   exceptions are public hearings or meetings held according to this policy, or activities approved as
 6   a charitable activity according to Policy 15-01.” Policy 15-01 says a charitable activity must be
 7   authorized by the Director of Ecology.
 8   29.    Ms. Stewart did not explain how this rule 14-10 prohibited Freedom Foundation from
 9   passing out leaflets that did not promote Freedom Foundation or contain any reference to the
10   Foundation.
11   30.    A Freedom Foundation canvasser visited the Ecology headquarters on the morning of
12   December 14, 2017, and handed out leaflets outside the building. Later that afternoon, a canvasser
13   visited with a Freedom Foundation attorney.
14   31.    The canvasser was dressed in a Santa costume and she held a green and red poster (Exhibit
15   3). The top half of the poster contained a phrase in large font: “WFSE has been naughty.” In the
16   lower half, also in large font, a web address was displayed: OptOutToday.com.
17   32.    Additionally, the canvasser carried candy canes and copies of a leaflet to hand out to
18   passersby. The leaflet, bordered in red, was a small paper with a stylized title that said “Santa’s
19   List” (Exhibit 4). The heading below the title stated, “Naughty Union Facts.” In smaller font, the
20   leaflet went on as follows:
21
            WFSE has long claimed it doesn’t spend members’ dues on politics, but a recent
22          investigation by the state Public Disclosure Commission proved this is simply false.
            The union’s attorney admitted it operates a “separate segregated fund” (SSF) to
23          make political contributions, explaining, “WFSE’s SSF is managed, operated,
            funded and directed entirely by WFSE itself. Greg Devereux, WFSE’s Executive
24
            Director, makes all final approvals of monies provided to and spent from the
25          SFF…” WFSE’s SSF made $975,000 in political contributions last year alone.
            Every penny came from state employees’ dues. No matter your political views, state
26          workers shouldn’t have their dues used for Greg Devereux’s political agenda
            without their knowledge and permission. Thankfully, your ability to avoid
27
            supporting WFSE’s political expenditures is constitutionally protected.
28
     FIRST AMENDED COMPLAINT - 6                                                  Pacific Legal Foundation
                                                                               255 S. King Street, Suite 800
                                                                                 Seattle, Washington 98104
                                                                                             (916)419-7111
              Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 7 of 10




 1   The leaflet’s footer said: “To learn more about your rights, visit OptOutToday.com/WFSE.”
 2   33.    The canvasser and attorney were granted access to the building, and the canvasser began
 3   handing out the “Santa’s List” leaflet in the lobby.
 4   34.    The Department of Ecology’s lobby area has glass walls on two sides with some seating in
 5   the middle. A sign-in desk sits at one end of the lobby with hallways leading further into the
 6   building at the opposite end. The lobby is in the middle of the building with office towers on either
 7   side. People frequently pass through the lobby or mill about in the open space.
 8   35.    Within a few minutes, Ms. Stewart, accompanied by security guards, arrived and reiterated
 9   that Freedom Foundation would not be allowed to hand out leaflets in the lobby or any other
10   portion of the building. She again referred to an alleged agency policy, stating that organizations
11   cannot promote themselves on state property.
12   36.    The Foundation attorney responded that Freedom Foundation was not promoting its
13   organization but instead engaging in an information campaign. Ms. Stewart again insisted that the
14   Freedom Foundation would have to leave based on the advice of state attorneys.
15   37.    The Freedom Foundation attorney then noted that Ecology had allowed the union to use
16   the lobby just two weeks prior for a membership drive. Ms. Stewart responded that the union had
17   a privileged right to use the lobby for expressive activity because it is the exclusive bargaining
18   representative of the employees. Ms. Stewart claimed that the union was therefore not an “outside
19   organization.”
20   38.    The Freedom Foundation attorney asked what policy allowed the union’s privileged use of
21   public property for expressive activity. Ms. Stewart responded that the Collective Bargaining
22   Agreement granted them the privilege. Ms. Stewart could not, however, cite to a particular portion
23   of the Collective Bargaining Agreement (CBA).
24   39.    Although Ms. Stewart did not reference any portion of the CBA, the CBA does contain
25   some language relating to union use of and access to public property. Article 39.1(B)(2) of the
26   CBA says union representatives, with notice, can access offices and facilities in accordance with
27   agency policy to perform “representational activities.” Article 39.3(A) of the CBA says that “[t]he
28
     FIRST AMENDED COMPLAINT - 7                                                    Pacific Legal Foundation
                                                                                 255 S. King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                               (916)419-7111
              Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 8 of 10




 1   Employer’s offices and facilities may be used by the Union to hold meetings, subject to the
 2   agency’s policy, availability of the space and with prior authorization.”
 3   40.    The CBA contains no language forbidding other organizations or advocacy groups from
 4   use of public property for expressive activities.
 5   41.    Nonetheless, Ms. Stewart remained firm that agency policy disallowed Freedom
 6   Foundation from canvassing in the lobby. The Freedom Foundation staff departed.
 7   42.    After the event, Ms. Stewart sent an email to several attorneys at the state attorney general’s
 8   office and several Ecology officials to recount the event. Ecology officials also discussed the event
 9   at a subsequent meeting.
10   43.    Later, Freedom Foundation attorneys contacted the state attorney general’s office regarding
11   the incident. The assistant attorney general informed Freedom Foundation that Ecology remained
12   firm in its position that Freedom Foundation would not be allowed to canvass in the lobby.
13                                         CLAIM FOR RELIEF
14   44.    Freedom Foundation incorporates the allegations in prior paragraphs.
15   45.    The First Amendment to the United States Constitution, as applied to the States through
16   the Fourteenth Amendment, forbids governments from restraining speech in public fora in order
17   to suppress a viewpoint or without good cause.
18   46.    Ecology has an on-going policy and practice of excluding Freedom Foundation from
19   handing out leaflets in the public lobby of the Department’s headquarters. It enforced this policy
20   directly against Freedom Foundation in December 2017. Ecology thus maintains and actively
21   enforces a policy under color of state law that deprives Freedom Foundation of its right to free
22   speech, in violation of the First Amendment to the United States Constitution, as applied to the
23   States through the Fourteenth Amendment and 42 U.S.C. § 1983.
24   47.    Freedom Foundation has no adequate remedy at law to compensate for the loss of this
25   fundamental freedom and will suffer irreparable injury absent an injunction restraining Ecology
26   from enforcing its discriminatory exclusion policy.
27

28
     FIRST AMENDED COMPLAINT - 8                                                    Pacific Legal Foundation
                                                                                 255 S. King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                               (916)419-7111
                Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 9 of 10




 1   48.      Freedom Foundation is therefore entitled to declaratory and permanent injunctive relief
 2   against continued enforcement and maintenance of Ecology’s unconstitutional policies and
 3   practices. See 28 U.S.C. §§ 2201, 2202.
 4                                        PRAYER FOR RELIEF
 5   Wherefore, Freedom Foundation respectfully requests that this Court enter judgment in its favor
 6   as follows:
 7         A. Declare that Ecology’s practice and policy of forbidding Freedom Foundation from
 8            expressing its views in a nondisruptive manner on public property violates the First
 9            Amendment;
10         B. Permanently enjoin Ecology, its officers, agents, servants, employees, and all persons in
11            active concert or participation with them from enforcing this policy;
12         C. Award Freedom Foundation its costs, attorneys’ fees, and other expenses in accordance
13            with law, including 42 U.S.C. § 1988; and
14         D. Order such additional relief as may be just and proper.
15            DATED: May 13, 2019.                         Respectfully submitted,
16
                                                           By: s/ BRIAN T. HODGES
17                                                         By: s/ ETHAN W. BLEVINS
                                                           Brian T. Hodges, WSBA # 31976
18                                                         Ethan W. Blevins, WSBA # 48219
                                                           Pacific Legal Foundation
19
                                                           255 S. King Street, Suite 800
20                                                         Seattle, Washington 98104
                                                           Telephone: (916) 419-7111
21                                                         Fax: (916) 419-7747
                                                           Email: BHodges@pacificlegal.org
22
                                                           Email: EBlevins@pacificlegal.org
23
                                                           Attorneys for Plaintiff
24

25

26

27

28
     FIRST AMENDED COMPLAINT - 9                                                   Pacific Legal Foundation
                                                                                255 S. King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                              (916)419-7111
             Case 3:18-cv-05548-RBL Document 21 Filed 05/13/19 Page 10 of 10



                                    CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on May 13, 2019, I served the foregoing on the following persons by

 3   the means indicated:
 4

 5              Emily C. Nelson, Assistant AG                ☒ Email
                Attorney General of Washington               ☐ U.S. First Class
 6              Ecology Division
                P.O. Box 40117                               ☐ Legal Messenger
 7                                                           ☒ E-Service/ECF
                Olympia WA 98504-0117
 8              Emily.nelson@atg.wa.gov                      ☐ Other
                ECYOLYEF@atg.wa.gov
 9

10
                Elizabeth Delay Brown, Assistant AG          ☒ Email
11              Attorney General of Washington               ☐ U.S. First Class
                Ecology Division
12              P.O. Box 40117                               ☐ Legal Messenger
                Olympia WA 98504-0117                        ☒ E-Service/ECF
13
                elizabeb@atg.wa.gov                          ☐ Other
14

15

16
                                                 s/ ETHAN W. BLEVINS
                                                 Ethan W. Blevins, WSBA # 48219
17
                                                 Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
     FIRST AMENDED COMPLAINT - 10                                               Pacific Legal Foundation
                                                                             255 S. King Street, Suite 800
                                                                               Seattle, Washington 98104
                                                                                           (916)419-7111
